PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/837,667
Filing Date: 27 Aug 2015
Appellant(s): Eskandari et al.



__________________
Anthony M. Del Zoppo, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US 2010/0049050) in view of Chiang (US 2014/0114190) and Akaki (US 2004/0207661).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Chiang and Akaki in further view of Vara (US 6,063,030).

(2) Response to Argument
Regarding the prior art rejection of claims 1-3, 6-14, and 21 under USC 103(a) as being unpatentable over Pelissier in view of Chiang and Akaki, Appellant argues that the references do not teach or suggest “wherein each of the plurality of editable fields includes a box of a plurality of boxes, and each of the plurality of boxes is configured to toggle between a checked state that indicates selection of a pre-established option of a plurality of pre-established options and an unchecked state that indicates the pre-established option is not selected, and the plurality of pre-established options include a first set of options indicating whether a medical conclusion is reached and a second set of options identifying the medical conclusion” as recited in independent claim 1, last 6 
It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim term “medical conclusion” is given its broadest reasonable interpretation in light of the specification. In the context of ultrasound imaging, a medical practitioner makes an array of medical conclusions. Examples of medical conclusions include deciding where to image (e.g. abdomen), identification of anatomy in an image (e.g. lung, kidney), identification of anomalies in an image (e.g. cyst), decision on which parameter settings to use for imaging (e.g. B-mode), diagnosis decision (e.g. this is a normal cyst), and/or treatment or prognosis decision (e.g. it doesn’t require intervention). 
The selections made by Akaki in Fig. 18 are considered to be types of “medical conclusion” as claimed, as the user must make a medical conclusion decision to label a particular anatomy location in the image (e.g. is a medical conclusion reached for this location? Yes, it’s a type of cyst.) The workflow of Akaki is performed by a user which identifies a region from an ultrasound image and selects the corresponding medical conclusion being reached from the choices listed in Fig. 18 on a worksheet. In the following example, the “Cyst” box is selected from a list of options on a worksheet (Examiner’s annotation of Akaki Fig. 18) on a touchscreen thereby converting it to a checked state. These are presented to the user for quick selection and convenience as 

    PNG
    media_image2.png
    575
    668
    media_image2.png
    Greyscale

Examiner’s annotation of Akaki’s Fig. 18 places box around medical conclusion “Cyst” to indicate selection to a checked state is made by the user on a touchscreen. A checked state is also indicated on the following worksheet in Fig. 16 in the dropdown menu element 1601.

    PNG
    media_image3.png
    550
    675
    media_image3.png
    Greyscale

Examiner’s annotation of Akaki’s Fig. 16 indicating dropdown menu of list of medical conclusion options with Cyst pre-populated in the checked state and a further list of pre-populated options indicating more specific medical conclusions relating to the Cyst, thereby placing “Normal” in a checked state.

    PNG
    media_image4.png
    545
    617
    media_image4.png
    Greyscale

Figure 19 of Akaki, no annotations by the Examiner. The figure shows an example of a desired annotation output “Cyst: Normal” by following the above described workflow.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Angela M Hoffa/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
Conferees:
/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799             

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.